 Case 3:20-cv-03003-TLB Document 20 <ifrestricted> Filed 02/12/21 Page 1 of 1
                             PageID #: 1231



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                             HARRISON DIVISION


KATHRYN SHEA SHEWMAKER                                                   PLAINTIFF

V.                           CASE NO.: 3:20-CV-3003

ANDREW M. SAUL, Commissioner,
Social Security Administration                                         DEFENDANT



                                    JUDGMENT

      IT IS HEREBY ORDERED AND ADJUDGED that for the reasons stated in the

Magistrate Judge’s Report and Recommendation, the Administrative Law Judge’s decision

is AFFIRMED and Plaintiff’s case is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED AND ADJUDGED on this 12th day of February, 2021.


                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
